Citation Nr: 0432218	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 28, 2000, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970, including service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
PTSD and assigned a 70 percent evaluation, effective March 
28, 2000.  The veteran perfected an appeal to the Board 
challenging the effective date assigned by the RO for service 
connection for PTSD.

In July 2002, the veteran and his spouse testified at a 
hearing held before a Decision Review Officer at the RO.  
Thereafter, in August 2004, the veteran, his spouse, and his 
daughter testified at a hearing conducted before the 
undersigned.  Transcripts of both hearings have been 
associated with the claims folder.  At the latter hearing, 
the veteran submitted additional evidence that was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. 
§ 20.1304 (2004).


FINDING OF FACT

The veteran did not submit a claim, either formal or 
informal, for service connection for PTSD until March 28, 
2000.


CONCLUSION OF LAW

Entitlement to an effective date prior to March 28, 2000, for 
the grant of service connection for PTSD is not shown as a 
matter of law.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The claim resulting in the instant appeal was filed in March 
2000, and in January 2002 the RO issued the veteran a 
"VCAA" letter that did not advise him of the relevant 
criteria for an earlier effective date for service connection 
for PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In addition, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
The Board finds, therefore, that he has not been prejudiced 
by the RO's failure to provide him an appropriate VCAA 
notice.

Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

Once a formal claim for compensation has been allowed, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services, evidence from a private physician 
or layman, or evidence from a state or other institution will 
be accepted as an informal claim for benefits.  In the case 
of examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157 (2004).

Analysis

In his statements and July 2002 and September 2004 testimony, 
the veteran asserted that he is entitled to an effective date 
in November 1972 for the grant of service connection for PTSD 
because he was then admitted to a VA medical facility for 
psychiatric treatment.  As an alternative, he asserted that 
he is entitled to an effective date in May 1991 because he 
then underwent an Agent Orange examination that resulted in a 
diagnosis of probable PTSD.  He, his spouse, and his daughter 
provided testimony regarding the psychiatric symptoms and 
social problems he had since 1972.  He also presented 
statements from other family members in which they described 
his behavior since service.  He stated that because he had 
the symptoms of PTSD in 1972 and he was never told that he 
could claim entitlement to compensation benefits, he should 
be granted an effective date in November 1972.  

The evidence shows that the veteran initially claimed 
entitlement to VA compensation benefits in July 1970 for foot 
and sinus problems.  He did not then make any reference to 
any psychiatric symptoms.  In August 1970 the RO denied that 
claim.  The July 1970 claim cannot constitute a claim for 
compensation benefits for PTSD because the veteran did not 
express any intent to claim service connection for that 
disorder.  See Crawford v. Brown, 5 Vet. App. 33, 35 (1993); 
38 C.F.R. § 3.155(a) (2004).

The VA treatment records show that the veteran was admitted 
to the VA medical center (MC) in November 1972 due to 
complaints of anxiety and depression after his wife left the 
home.  He was hospitalized for approximately five days and 
discharged with a diagnosis of depressive neurosis.  The 
records show that his complaints involved his relationship 
with his wife and the marital difficulties they had had since 
married the previous year.  When discharged he was referred 
to mental health providers in the community for marital 
counseling.

The veteran contends that he is entitled to an effective date 
for the grant of service connection for PTSD in November 1972 
because VA was then notified that he was having psychiatric 
problems, and should have informed him of his entitlement to 
VA benefits.  The fact that the veteran applied for 
compensation benefits in July 1970 is evidence, however, that 
he was aware of his eligibility for VA compensation benefits.  
In addition, none of the complaints he made in November 1972 
indicated that his psychiatric problems were related to his 
military service.  Furthermore, although VA is obligated to 
inform veterans of their eligibility for VA benefits, that 
obligation does not obviate the requirement to submit a claim 
for benefits.  See Andrews v. Principi, 16 Vet. App. 309, 
316-17 (2002), aff'd 351 F.3d 1134 (Fed. Cir. 2003).

Regardless, the November 1972 treatment record is not an 
informal claim for compensation benefits for a psychiatric 
disorder because the veteran did not express any intent to 
claim compensation benefits for such a disorder.  Crawford, 5 
Vet. App. at 35; 38 C.F.R. § 3.155(a) (2004).  Furthermore, a 
formal claim for compensation had not been previously 
allowed, the medical record did not relate to treatment of a 
disability for which service connection had previously been 
established, and a claim for service connection for a 
psychiatric disorder was not received within one year from 
the date of the treatment.  The VA treatment record did not, 
therefore, constitute a claim for benefits under the 
provisions of 38 C.F.R. § 3.157.  See Lalonde v. West, 12 
Vet. App. 377 (1999) (a medical record indicating that the 
veteran's psychiatric disorder is related to service does not 
constitute an informal claim if service connection has not 
been established for the psychiatric disorder).  

The veteran presented VA treatment records dated in May 1991 
showing that he then underwent an Agent Orange protocol 
examination.  That examination resulted in a diagnosis of 
probable PTSD.  The veteran's representative contends that 
the May 1991 examination report constituted an informal claim 
for service connection for PTSD and, because VA did not 
provide the veteran a formal claim for completion, that claim 
remained open.  See Quarles v. Derwinski, 3 Vet. App. 129, 
137 (1992) (if the veteran is not sent a formal application 
in response to an informal claim, the one-year period in 
which he must submit a formal claim does not begin to run); 
38 C.F.R. § 3.155(a) (2004).

The May 1991 examination report cannot, however, constitute a 
claim for service connection for PTSD because the veteran did 
not express any intent to claim entitlement to compensation 
benefits.  See Crawford, 5 Vet. App. at 35; 38 C.F.R. 
§ 3.155(a) (2004).  In Quarles the veteran had been awarded 
compensation benefits, and the Court held that a VA treatment 
record showing that he was unemployable due to his service-
connected disability was an informal claim for a total rating 
in accordance with 38 C.F.R. § 3.157.  In the instant appeal 
a formal claim for compensation benefits had not been 
previously allowed, service connection had not been granted 
for any disability, and a claim for service connection for 
PTSD was not received within one year from the date of the 
examination.  See 38 C.F.R. § 3.157 (2004).  The provisions 
of 38 C.F.R. § 3.157 and the Court's holding in Quarles are 
not, therefore, legal bases for establishing an effective 
date based on the May 1991 examination report.

The veteran did not claim entitlement to VA compensation 
benefits for a psychiatric disorder until March 28, 2000.  He 
stated that he was not aware of PTSD as a psychiatric 
disorder until February 2000, when his spouse read about it 
on the Internet.  The March 2000 claim resulted in the grant 
of service connection for PTSD, effective with the date of 
the March 2000 claim.  Because the veteran did not submit a 
claim, either formal or informal, for compensation benefits 
for PTSD until March 28, 2000, entitlement to an effective 
date prior to March 28, 2000, is precluded as a matter of 
law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an 
earlier effective date cannot be granted in the absence of 
statutory authority, which requires the filing of a claim); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law is dispositive, the claim should be denied as a 
matter of law).  




ORDER

The appeal to establish entitlement to an effective date 
prior to March 28, 2000, for the grant of service connection 
for PTSD is denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



